FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-10257
                Plaintiff-Appellee,             D.C. No.
               v.                           CR-00-00786-
RAUL ORTUNO-HIGAREDA,                           1-JMR
             Defendant-Appellant.         District of Arizona,
                                                 Tucson

                                               ORDER

                    Filed March 16 2007

     Before: Mary M. Schroeder, Chief Circuit Judge,
          J. Clifford Wallace, Stephen Reinhardt,
       Diarmuid F. O’Scannlain, Pamela Ann Rymer,
        Michael Daly Hawkins, Sidney R. Thomas,
           Barry G. Silverman, Susan P. Graber,
        Kim McLane Wardlaw, Raymond C. Fisher,
Richard A. Paez, Marsha S. Berzon, Richard C. Tallman, and
                Jay S. Bybee, Circuit Judges.


                           ORDER

   In light of the information furnished to us by the parties in
response to our order of March 13, 2007, the appeal is dis-
missed as moot. The three-judge panel opinion, published at
450 F.3d 406 (9th Cir. 2006), is vacated.




                             3383
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.